Citation Nr: 0330199	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  00-01 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome of the left wrist.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to a higher evaluation for a psychiatric 
disability, initially rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1977 to January 
1998.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 1998 RO rating decision that denied service 
connection for carpal tunnel syndrome of the left wrist and a 
right knee disability, and granted service connection for a 
psychiatric disability and assigned a 10 percent evaluation 
for this condition.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The record does not 
show that the veteran was notified of the evidence needed to 
substantiate his claim for a higher rating for the 
psychiatric disability.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) (2003) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9 (2003)).  The Federal Circuit found that the 
30-day period provided in 38 C.F.R. § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the veteran that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

The record shows that the veteran underwent a VA examination 
in August 1998.  The report of this examination indicates 
that the veteran has carpal tunnel syndrome of the left wrist 
and a right knee condition, but the clinical findings found 
on examination leave the Board uncertain as to whether or not 
the veteran has such disabilities and, if he has, the 
etiology of such conditions.  The service medical records 
also indicate that the veteran had problems with his left 
wrist and right knee.  Under the circumstances, the veteran 
should undergo another VA examination to determine whether he 
has these claimed conditions and to obtain an opinion as to 
the etiology of any such condition found.  Tucker v. 
Derwinski, 2 Vet. App. 201 (1992); Horowitz v. Brown, 5 Vet. 
App. 217 (1993).

The veteran maintains that his psychiatric disability is more 
severe than currently rated and the record shows that he 
receives ongoing treatment for this condition.  He underwent 
a VA psychiatric examination in August 1998 that reveals an 
Axis V diagnosis or global assessment of functioning (GAF) 
score of 65 that may not represent his current disability 
picture.  Hence, he should undergo a contemporary VA 
psychiatric examination to determine the severity of his 
psychiatric disability.  Weggenmann v. Brown, 5 Vet. App. 281 
(1993).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.  In 
particular, the veteran should be advised 
of the evidence needed to substantiate 
his claim for an increased evaluation for 
the psychiatric disability.  This notice 
should advise him of the evidence that he 
must submit and of the evidence VA will 
attempt to obtain.

2.  The veteran should be scheduled for a 
VA compensation examination to determine 
the nature and extent of any carpal 
tunnel syndrome of the left wrist and 
disability of the right knee.  If such 
conditions are found, the examiner should 
express opinions as to whether it is at 
least as likely as not that any such 
condition is related to an incident of 
service or to a service-connected 
disability.  The examiner should support 
the opinions by discussing medical 
principles as applied to the evidence in 
the veteran's case.  In order to assist 
the examiner in providing the requested 
information, the claims folders must be 
made available to the examiner and 
reviewed prior to the examination.

3.  The veteran should be scheduled for a 
VA psychiatric examination to determined 
the severity of the veteran's psychiatric 
disability.  All indicated studies should 
be performed and all clinical findings 
reported in detail.  The examiner should 
provide a GAF score.  In order to assist 
the examiner in providing the requested 
information, the claims folder must be 
made available to the examiner and 
reviewed prior to the examination.

4.  After the above development, the RO 
should review the veteran's claims.  If 
action remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative.  They should be afforded 
the opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
RO's to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




